DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a storage device adapted to contain at least a portion of a firearm therein, said safe including: a lid hingedly connected to a base, said lid and base cooperating to form an open sided storage chamber; a locking mechanism associated with at least one of the lid and the base including an electronic lock actuator and a latch mechanism in cooperative association with one another to effect selective locking of the lid in a closed configuration and, upon unlocking, operable to allow the lid to move to an open position; said latch mechanism including at least two catches mounted to one of the lid and the base and having a latching portion mounted to the other of the lid and the base, the latching portion including a pawl member formed from a flat plate pivotally mounted on a centrally positioned pivot with respect to the distal ends of the pawl member to define opposite end portions, said pawl member being pivotally movable on said pivot in a first plane between a first position releasably retaining the lid in a 2closed position, and a second position releasing said lid to move to an open position, said latch mechanism also including at least two latch members each pivotally mounted on a support for pivotal movement in a respective second plane generally perpendicular to said first plane, said latch members each being positioned to releasably engage 


The closest prior art of record, U.S. Patent Number 10,253,529 to McGinn, discloses a storage device (10) capable of containing at least a portion of a firearm therein, said safe including: a lid (14) hingedly (via 16a and 16b) connected to a base (12), said lid and base cooperating to form an open sided storage chamber; a locking mechanism (as shown in figure 5) associated with at least one of the lid and the base including an electronic lock actuator (40) and a latch mechanism (respective latch assemblies shown in figure 5) in cooperative association with one another to effect selective locking of the lid in a closed configuration and, upon unlocking, operable to allow the lid to move to an open position; said latch mechanism including at least two catches (30a and 30b) mounted to one of the lid and the base and having a latching 
However, McGinn does not teach said pawl member formed from a flat plate pivotally mounted on a centrally positioned pivot with respect to the distal ends of the pawl member to define opposite end portions and pivotally movable on said pivot in a first plane and said latch .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to pawl actuated latching mechanisms:
U.S. Patent Number 9,458,647 to Gartner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
April 6, 2021